UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-2010



IN RE:   JOHN S. BREEN; TERESA J. BREEN,

                                                           Debtors.

--------------------------------

JOHN S. BREEN; TERESA J. BREEN,

                                           Plaintiffs - Appellants,

           versus


BALTMORE GAS AND ELECTRIC COMPANY,

                                              Defendant - Appellee,

           and


ZVI GUTTMAN,

                                                           Trustee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
05-156-RDB; BK-02-58017; AP-02-5817)


Submitted: May 18, 2006                         Decided: May 25, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
John S. Breen; Teresa J. Breen, Appellants Pro Se. John Douglas
Burns, THE BURNS LAW FIRM, L.L.C., Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           John   S.   Breen   and   Teresa    J.   Breen    appeal   from   the

district court’s order affirming the bankruptcy court’s order

dismissing their complaint filed against Baltimore Gas & Electric

alleging violations of the automatic stay in their bankruptcy

proceeding.    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.    Breen v. Baltimore Gas & Elec. Co., Nos. CA-05-

156-RDB;   BK-02-58017;   AP-02-5817     (D.    Md.   Aug.    3,   2005).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                     - 3 -